Citation Nr: 1606592	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  10-42 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus as secondary to service-connected bilateral cold injury of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran had active service from April 1953 to April 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  However, the agency of original jurisdiction (AOJ) is the RO in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge in March 2014.  A transcript of that hearing is of record.  

In a March 2015 decision, the Board denied the appeal as to entitlement to service connection for pes planus on both a direct service connection theory of entitlement and a secondary service connection theory of entitlement.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In December 2015, the Court granted a joint motion for partial remand (JMPR) of the Veteran and the Secretary of Veterans Affairs (the Parties) and remanded the matter to the Board for action consistent with the JMPR.  

In the JMPR, the Parties stated that they did not wish to challenge or otherwise disturb the Board's determination that the Veteran was not entitled to VA benefits for bilateral pes planus under the direct theory of entitlement.  Rather, the JMPR moved the Court to vacate only that part of the March 2015 decision that denied entitlement to VA benefits for bilateral pes planus under the secondary service connection theory of entitlement only.  

This matter has been advanced on the Board's docket pursuant to 38 C.F.R.  § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.

REMAND

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

In the JMPR, the Parties agreed that "on remand, the Board should ensure that the RO obtains an addendum opinion that addresses whether Appellant's claimed bilateral pes planus is secondarily-related to his service-connected bilateral cold injury of the feet.  Hence, a remand is necessary to comply with the Court's Order.  

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the Veteran's claims file to the examiner who examined his feet in January 2015.  If that examiner is not available ensure that the Veteran is scheduled for an examination by an appropriate examiner.  The examiner must accomplish the following:

(a)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral pes planus was caused by his service-connected bilateral cold injury of the feet.  The examiner is cautioned that the question is not whether his complaints are due to his pes planus, even if the Veteran's pes planus is asymptomatic, the legal determination remains whether the pes planus was caused by his service-connected bilateral cold injury of the feet.  The examiner must support his or her opinion with an explanation (rationale).   

(b)  Provide a separate medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral pes planus has been chronically worsened beyond its natural progression by his service-connected bilateral cold injury of the feet.  The examiner is cautioned that the question is not whether his complaints are due to his pes planus, even if the Veteran's pes planus is asymptomatic, the legal determination remains whether his bilateral pes planus has been chronically worsened beyond its natural progression by his service-connected bilateral cold injury of the feet. The examiner must support his or her opinion with an explanation (rationale).  

2.  Then, readjudicate the claim of entitlement to service connection for bilateral pes planus on a secondary service connection theory of entitlement.  If the benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and allow for an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




